Concurring Opinion by
Judge Doyle :
I concur in the result reached by the Court, but feel I.must disagree with the reasoning which bases the decision on the constitutional safeguard against the ex post facto application of the Ordinance; Section 3 of the Ordinance in question was clearly intended for prospective application only and would apply only to persons who “occupy any building or construction for which an individual sewage system . . . is to be installed. . . (emphasis added). The mere occupancy of a structure without the necessary action of installation, would not be violative of the Ordinance.
Since the "Wilsons neither owned nor occupied the premises when the sewage system was installed, the conviction cannot stand.